Case 19-70332-hdh13 Doc 10 Filed 11/20/19              Entered 11/20/19 16:41:56         Page 1 of 1




Monte J. White and Associates
Monte J. White
1106 Brook Ave, Hamilton Place
Wichita Falls, TX 76301
(940)723-0099
(940)723-0096 Fax
                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                      WICHITA FALLS DIVISION

IN RE:                                         §
                                               §
Michael Earl Russell                           §       CASE NO. 19-70332-hdh-13
AND                                            §
Brandy Michele Russell                         §       Hearing on December 18, 2019
                                               §       10:00 AM


                                 NOTICE OF HEARING ON
                      DEBTOR(S) MOTION TO EXTEND AUTOMATIC STAY

         COME NOW Michael Earl Russell and wife, Brandy Michele Russell, Debtors, and file this
Notice of Hearing. Attorney for Debtors hereby notifies that hearing on Debtor(s) Motion to Extend
Automatic Stay is set before the Honorable Judge Harlin D. Hale, at 10:00 A M, December 18, 2019, in
the United States Bankruptcy Court, Room 216A, 1000 Lamar, Wichita Falls, Texas 76301. A
pre-hearing conference will be held in Room 303 at 8:30 AM on the same date at the same location.


                                                       Respectfully submitted,

                                                       /s/Monte J. White
                                                       Attorney for Debtor(s)


                                    CERTIFICATE OF SERVICE

        The undersigned hereby certified that on November 20, 2019, a true and correct copy of the
foregoing was served on all parties in interest on the mailing matrix by ECF and/or regular mail:

                                                       /s/Monte J. White,
                                                       Attorney for Debtor(s)
